     Kenneth P. Hsu (SBN 306326)                  Marc L. Godino (SBN 182689)
 1 khsu@HuntonAK.com                              mgodino@glancylaw.com
     HUNTON ANDREWS KURTH LLP                     Danielle L. Manning (SBN 313272)
 2 550 South Hope Street, Suite 2000              dmanning@glancylaw.com
     Los Angeles, California 90071-2627           GLANCY PRONGAY & MURRAY
 3 Telephone: (213) 532-2000                      LLP
     Facsimile: (213) 532-2020                    1925 Century Park East, Suite 2100
 4                                                Los Angeles, CA 90067
     Thomas R. Waskom (pro hac vice)              Telephone: (310) 201-9150
 5 twaskom@HuntonAK.com                           Facsimile: (310) 201-9160
     HUNTON ANDREWS KURTH LLP
 6 Riverfront Plaza, East Tower                   Kevin Landau (admitted pro hac vice)
   951 East Byrd Street                           klandau@tcllaw.com
 7 Richmond, Virginia 23219-4074                  Miles Greaves (admitted pro hac vice)
   Telephone: (804) 788-8200                      mgreaves@tcllaw.com
 8 Facsimile: (804) 788-8218                      TAUS, CEBULASH & LANDAU, LLP
                                                  80 Maiden Lane, Suite 1204
 9 Samuel A. Danon (pro hac Vice)                 New York, NY 10038
     sdanon@HuntonAK.com                          Telephone: (646) 873-7654
10 Armando Cordoves, Jr. (pro hac vice)           Facsimile: (212) 931-0703
     acordoves@HuntonAK.com
11 HUNTON ANDREWS KURTH LLP
                                                  Attorneys for Plaintiff
   1111 Brickell Avenue, Suite 2500
12 Miami, Florida 33131
   Telephone: (395) 810-2500
13 Facsimile: (395) 810-2460

14 Attorneys for Defendants

15
                   IN THE UNITED STATES DISTRICT COURT
16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     KELLY KESKINEN, on behalf of                   Case No. 2:17-cv-07721-AB(PJWx)
18   herself and all others similarly situated,
19                                                  ORDER GRANTING
                                 Plaintiff,         STIPULATED
20                                                  ELECTRONICALLY STORED
21                    v.                            INFORMATION PROTOCOL

22   EDGEWELL PERSONAL CARE CO.;
23   EDGEWELL PERSONAL CARE, LLC;
     EDGEWELL   PERSONAL    CARE
24   BRANDS,    LLC;     PLAYTEX
25   PRODUCTS,  LLC;   AND   SUN
     PHARMACEUTICALS, LLC,
26

27                               Defendants.

28

     [PROPOSED] ORDER
 1
          FOR GOOD CAUSE SHOWN, the Parties’ Stipulated Electronically Stored

 2 Information Protocol is hereby granted.

 3
     IT IS SO ORDERED.
 4

 5

 6 DATED: January 25, 2019

 7

 8                                       Judge Patrick J. Walsh
 9                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER
                                             1
